Citation Nr: 0708769	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-16 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In August 2005, the veteran alleged entitlement to service 
connection for a left leg disorder.  This matter is, 
accordingly, referred to the RO for additional development.

In May 2006 and December 2006, the Board remanded the matter 
for additional procedural development.

In February 2007, the veteran presented testimony during a 
video conference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any further delay in this case; however, 
additional procedural and evidentiary development is 
necessary.  The veteran alleges entitlement to service 
connection for PTSD due to an in-service assault.  The 
veteran recounted that he was physically assaulted by Drill 
Sergeant Bell during basic training, in October 1973.  The 
incident was allegedly recorded in the unit log book.  The 
provisions of 38 U.S.C.A. § 5103A (West 2002) require that VA 
assist the veteran by making reasonable efforts to obtain 
information that would corroborate the veteran's claimed in-
service stressor.  

Additionally, 38 C.F.R. § 3.304(f)(3) was revised in 2002 to 
provide for specific notification to claimants alleging an 
undocumented personal assault in service concerning the types 
of evidence other than service records which could be 
submitted to corroborate such assault.  In particular, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  See 38 C.F.R. § 
3.304(f)(3) (2005).  

Unfortunately, a review of the claims file, to include the 
statement of the case and letters from the RO to the veteran, 
fails to show that the veteran was ever provided with the 
notice set forth in 38 C.F.R. § 3.304(f)(3).  In order to 
protect the appellant's due process rights, remand of this 
appeal is required.  See Patton v. West, 12 Vet. App. 272 
(1999).

It is noted that the claim warrants additional evidentiary 
development.  In February 2007, the veteran testified that he 
is currently receiving treatment at the Santa Rosa VA Medical 
Center (VAMC).  The veteran has also submitted that he has 
received treatment at the San Francisco VAMC and the North 
Bay Veterans Center.  The evidence of record only contains 
outpatient treatment records from the Santa Rosa VAMC through 
November 2003.   The entirety of the veteran's VA treatment 
records, particularly with regards to his psychiatric 
treatment, should be obtained.

Although the veteran alleges that he has PTSD, the record 
does not contain a confirmed diagnosis.  Rather, service 
medical records document, upon entrance, that the veteran 
indicated that he had experienced nervous trouble and, in May 
1976, he was noted to be experiencing adjustment problems.  
Post-service treatment records demonstrate varying 
psychiatric diagnoses.  In September 1999, a VA treatment 
provider noted that the veteran may have some PTSD issues; 
however, he also noted a history of inhalant abused and some 
obvious problem with brain damage.  In May 2003, the veteran 
was characterized as a schizophrenic; however, in October 
2005, a VA examiner held that there was no Axis I diagnosis 
or condition.  With respect to the VA's duty to assist, under 
the VCAA, the VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  In light of the 
aforementioned evidence, the veteran should be afforded a VA 
examination in order to determine the existence and etiology 
of any current psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a letter to the 
appellant providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 (b).  In particular, this letter 
should inform the appellant of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged personal assaults, request 
him to submit any pertinent evidence in 
his possession, and request him to either 
submit alternative evidence of the 
personal assaults or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.
    
2.  The RO should use all available 
resources in an attempt to corroborate 
the veteran's alleged stressors, in 
particular the alleged sexual assault 
by Drill Sergeant Bell during basic 
training.

3.  The RO should obtain copies of all 
of the veteran's treatment records from 
the VAMCs in Santa Rosa and San 
Francisco, as well as from the North 
Bay Veterans Center.  If such efforts 
prove unsuccessful, documentation to 
that effect should be added to the 
claims file.

4.  The veteran should be scheduled for a 
VA psychiatric examination.  Upon 
examination of the veteran, the examiner 
should report whether the veteran has 
PTSD based on the diagnostic criteria of 
DSM-IV, and whether it is at least as 
likely as not that any current diagnosis 
of PTSD or any other psychiatric disorder 
is related to a stressor from service, to 
include sexual assault.  The claims 
folder should be made available to the 
examiner for review.

5.  Thereafter, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal continues to remain denied, the RO 
should issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



